Citation Nr: 1637156	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  12-07 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes mellitus type 2 (diabetes). 

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected diabetes mellitus type 2.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to June 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for hypertension and erectile dysfunction.  He asserts that these disabilities were due to his service, to include his conceded in-service exposure to Agent Orange, and/or secondary to the service-connected diabetes.  

Specifically, in a June 2011 statement in support of his claim, the Veteran noted that he was claiming service connection for diabetes, hypertension, and erectile dysfunction due to his exposure to Agent Orange while serving in Vietnam.  In his March 2012 substantive appeal, the Veteran stated that he had been told by his doctor that his hypertension and erectile dysfunction were due to his diabetes.  

The RO scheduled the Veteran for a VA examination in August 2011 for diabetes, hypertension, and erectile dysfunction.  However, the VA examiner only provided an opinion as to whether the Veteran's hypertension and erectile dysfunction were due to or the result of his diabetes.  The VA examiner did not provide an opinion as to whether either of these disabilities was directly connected to the Veteran's service or whether they had been aggravated by the Veteran's diabetes.  Based on the VA examiner's failure to address these theories of entitlement, the August 2011 VA examination is inadequate to resolve the Veteran's claim.

Under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), a VA medical examination must be provided when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

The Board finds that another VA opinion should be obtained in this case to specifically address whether the Veteran's hypertension is related to his in-service Agent Orange exposure.  To that effect, the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) at 694.  Further, the Secretary discussed the 2006, 2008, and 2010 Updates-which contain the same analysis with respect to hypertension - in the Federal Register.  See e.g. 77 Fed. Reg. 47,924 -01 (Aug. 10, 2012) (noting "[i]n Veterans and Agent Orange: Update 2006 ... and Update 2008, NAS elevated hypertension to the 'Limited or Suggestive Evidence' category"); 75 Fed. Reg. 32,540, 32,549 (June 8, 2010) ("In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.'"); 75 Fed. Reg. 81,332, 81,333 (NAS, in 2008, categorized certain health outcomes, including hypertension, to have "'limited or suggestive evidence of an association.' This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.").

The foregoing satisfied the third McLendon element that there be an "indication" that hypertension may be associated with herbicide exposure so as to require a VA medical opinion as to whether the Veteran's hypertension is related to herbicide exposure during service.  See McLendon, 20 Vet. App. at 83; see also 38 C.F.R. § 3.159(a)(1).  Accordingly, the claim is remanded to obtain a medical opinion to address that theory of causation.

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, obtain an addendum opinion from an examiner with the appropriate knowledge and expertise to determine whether there exists a relationship between the Veteran's hypertension and his service.  If the examiner feels that an actual physical examination is necessary, such examination should be scheduled.  The claims file must be made available to the examiner and his or her report should note review of the claims file.  Any and all indicated evaluations, studies, and tests should be accomplished.  The examiner should specifically state:

a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was related to the Veteran's service, to include exposure to herbicides therein?  The opinion provider should consider the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2006 and its findings related to hypertension, i.e. that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  The opinion provider should take as fact, for the purposes of this medical opinion, that the Veteran was exposed to Agent Orange/herbicides in service.

b) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was caused by, or is aggravated by, the Veteran's service-connected diabetes mellitus. 

By aggravation, the Board means a permanent increase in the severity of the disability that is beyond  natural progression.  If aggravation is found, the examiner should address the following medical issues:

(1) the baseline manifestations of the Veteran's disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected diabetes mellitus disability.

All opinions must be supported by a clear rationale.  If it is not possible to provide the requested opinion without resort to speculation, the examiner must state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner must identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  Thereafter, obtain an addendum opinion from an examiner with the appropriate knowledge and expertise to determine whether there exists a relationship between the Veteran's erectile dysfunction and his service.  If the examiner feels that an actual physical examination is necessary, such examination should be scheduled.  The claims file must be made available to the examiner and his or her report should note review of the claims file.  Any and all indicated evaluations, studies, and tests should be accomplished.  The examiner should specifically state:

a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction is etiologically related to his active duty service.

b) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction was caused by, or is aggravated by, the Veteran's service-connected diabetes mellitus. 

By aggravation, the Board means a permanent increase in the severity of the disability that is beyond  natural progression.  If aggravation is found, the examiner should address the following medical issues:

(1) the baseline manifestations of the Veteran's disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected diabetes mellitus disability.

All opinions must be supported by a clear rationale.  If it is not possible to provide the requested opinion without resort to speculation, the examiner must state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner must identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

4.  After the above development has been completed, adjudicate the claims.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







